Order entered December 12, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01021-CV

                  TIC N. CENTRAL, DALLAS 3, LLC ET AL, Appellants

                                             V.

                        ENVIROBUSINESS, INC ET AL, Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-13-02857-E

                                            ORDER
       The Court GRANTS Perkins & Will, Inc., Tom Reisenbichler, and David Collins’s

December 9, 2013 agreed motion for extension of time to file reply brief and ORDER their brief

be filed no later than December 13, 2013.




                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE